UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 21, 2011 Kaman Corporation (Exact Name of Registrant as Specified in Its Charter) Connecticut (State or Other Jurisdiction of Incorporation) 0-1093 06-0613548 (Commission File Number) (IRS Employer Identification No.) 1332 Blue Hills Avenue, Bloomfield, Connecticut (Address of Principal Executive Offices) (Zip Code) (860) 243-7100 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01Other Events. Kaman Corporation announced today that its subsidiary Kaman Precision Products, Inc., located in Orlando, FL (“KPPI”), and the U.S. Government have entered into an agreement to settle lawsuits related to KPPI’s prior FMU-143 fuze program.Please see the press release attached as Exhibit 99.1 dated December 21, 2011 regarding the settlememt. Item 9.01Financial Statements and Exhibits. (c) Exhibits. Exhibit 99.1 Press Release of the Company dated December 21, 2011 . 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KAMAN CORPORATION By: /s/ Candace A. Clark Candace A. Clark Senior Vice President, Chief Legal Officer and Secretary Date: December 21, 2011 3 KAMAN CORPORATION AND SUBSIDIARIES Index to Exhibits Exhibit Description Exhibit 99.1 Press release dated December 21, 2011. Attached 4
